In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), dated June 15, 1994, which granted the plaintiff’s motion for summary judgment in her favor on the issue of liability, an immediate *693trial on the issue of damages, and dismissal of their sixth affirmative defense.
Ordered that the order is affirmed, with costs.
The internal accident report submitted by the plaintiff, in which the operator of the offending vehicle admitted that he had "run” a red light, made out a prima facie case that the defendants were solely liable for the accident (see, CPLR 3212 [b]). The only evidence submitted by the defendants in opposition to the motion was the deposition testimony of the plaintiff, which failed to raise a triable issue of fact as to whether she had been contributorily negligent in failing to exercise reasonable care in entering the intersection or in avoiding the collision (see, CPLR 3212 [b]). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.